Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lipophilic polymer" in the 2nd line from the bottom.  There is insufficient antecedent basis for this limitation in the claim because claim 1, line 3, recites “at least one lipophilic polymer”, and it is unclear if “the lipophilic polymer” (in the 2nd line from the bottom) refers to the one lipophilic polymer or the more than one lipophilic polymer or if “the lipophilic polymer” refers back to all the lipophilic polymers that can be part of the composition in claim 1 or not.  Instant rejection can be overcome by chaining “the lipophilic polymer” to --- the at least one lipophilic polymer ---.
Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 2 recites the limitation "the at least one anionic copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejections can be overcome by chaining “the at least one anionic acrylic copolymer is” to --- said anionic acrylic copolymers are ---.
(ii) In claim 2, on the 2nd line from the bottom, applicant needs to change “and” to --- or --- (unless applicant means to say that the anionic acrylic copolymers comprise both anionic copolymers derived from . . . and at least one anionic associative acrylic copolymer).
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 3 recites the limitation "the at least one anionic copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Instant rejection can be overcome by changing “the at least one anionic copolymer” to --- each of said anionic copolymers ---
(ii) Furthermore, at the end of line 4 of claim 3, applicant needs to insert --- comprises ---.
(iii) Also, applicant needs to change “a monomer” to --- a monomer unit --- both on line 5 and on the line right before the chemical formula (II) (since a polymer cannot be said to comprise a monomer (instead it contains a monomer unit, i.e., a repeating unit). 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “ . . .(2) associative polymers comprising at least one hydrophilic unit of unsaturated ethylenic carboxylic acid type and at least one hydrophobic unit of (C10-C30)alkyl ester of unsaturated carboxylic acid type;”.  The term “type” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  
Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (currently depending from instant claim 4) recites the limitation "the monomer of formula (III)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejection can be overcome by chaining the claim dependency of claim 6 to --- Claim 5 ---.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 7 recites the limitation "the at least one anionic associative acrylic copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	(ii) Furthermore, claim 7 recites “a well-known copolymerizable unsaturated polyethylenic monomer” in the last two lines.  The term “well-known” renders the claim indefinite because the term is subjective and thus renders the scope of the claim unascertainable.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 9 recites the limitation "the at least one anionic associative acrylic copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
(ii) Furthermore, on the 4th line from the bottom, claim 9 recites “monomer of . . . carboxylic acid type)”. The term “type” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 10 recites the limitation "the at least one anionic associative acrylic copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(ii) Furthermore, claim 10 recites “(ii) an ester of formula (V) described above”.  Applicant needs to draw chemical formula (V) in claim 10.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 11 recites the limitation "the at least one anionic associative acrylic copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
(ii) Furthermore, claim 11 recites “or else are” on line 5.  Applicant needs to change the phrase to --- or is ---.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 12 recites the limitation "the -monoethylenically unsaturated carboxylic acid (a)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejection can be overcome by changing the claim dependency of claim 12 to --- claim 5 ---.
(ii) Furthermore, on line 3, applicant needs to change “and” to --- or ---.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the monomer (b)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejection can be overcome by changing the claim dependency of claim 13 to --- claim 5 ---.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the at least one anionic associative acrylic copolymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 15 recites the limitation "the at least one anionic associative acrylic copolymer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
(ii) Furthermore, applicant needs to insert --- or --- in claim 15  at the end of the 2nd line from the bottom.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the at least one anionic acrylic copolymer has" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejection can be overcome by chaining “the at least one anionic acrylic copolymer has” to --- said anionic acrylic copolymers have ---.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i)Claim 17 recites the limitation "the at least one anionic acrylic copolymer is" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejection can be overcome by chaining “the at least one anionic acrylic copolymer is” to --- said anionic acrylic copolymers are ---.
(ii) Furthermore, on line 3, applicant needs to delete “of active material” (the presence of the term is rendering the meaning of claim 17 confusing).
Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of instant claims 18-23 recites the limitation "the lipophilic polymer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Instant rejection can be overcome by changing "the lipophilic polymer" to --- the at least one lipophilic polymer --- in each of claims 18-23.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant needs to delete “of active material” on line 3 since the term is rendering the meaning of claim 24 confusing.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douezan et al (US 2020/0297612 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In Example 9 (see the table in [0263]), Douezan teaches a composition in O/W emulsion form comprising (i) 4 wt.% of Polymer 1 and (ii) 0.6 wt.% of acrylates copolymer (Carbopol Aqua SF-1 Polymer from LUBRIZOL).
Douezan’s Polymer 1 (with Mn= 7300 g/mol, melting point= 65oC) is behenyl acrylate/2-hydroxyethyl acrylate copolymer (see [0232]-[0234]), which is composed of 87.5 wt.% of behenyl acrylate monomeric unit (instant monomeric unit of formula (A) with 100% of the R1 groups being behenyl radicals) and 12.5 wt.% of 2-hydroxyethyl acrylate monomeric unit (instant monomeric unit of formula (B)).  Thus, Douezan’s Polymer 1 meets instant lipophilic polymer (with the weight ratio of the sum of all the hydroxyethyl acrylate units to the sum of all the acrylate units bearing the R1 group being 1:7 (which lies within instant range of 1:30 to 1:1).
According to present specification (pg.5, lines 21-31), Douezan’s Carbopol Aqua SF-1 Polymer is a methacrylic acid/ethyl acrylate crosslinked copolymer (in the form of an aqueous dispersion at 30% by weight), and it teaches instant anionic acrylic copolymer (and instant hydrophilic gelling polymer of claim 4) derived from an unsaturated carboxylic acid (instant monomer of formula (I) shown in claim 3) and from an ester of an unsaturated carboxylic acid and of a monoalcohol comprising 2 carbon atoms (instant monomer of formula (II) shown in claim 3).
Douezan’s composition discussed above is used in treating or caring for a keratin material by applying it to the keratin material (see claims 16 and 17).
Therefore, Douezan meets instant claims 1-26 (it is to be noted that the claim languages of instant claims 5-15 do not require the presence of the anionic associative acrylic copolymer.  That is, instant claims 5-15 do not require that the at least one anionic acrylic copolymer of claim 2 is anionic associative acrylic copolymer).
As already stated above, Instant 102(a)(2) rejection over Douezan can be overcome by a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  
The Examiner also would like to request applicant to file such statement of common ownership with respect to Lorant et al (US 2021/0177719 A1), Lorant et al (US 2020/0345621 A1) and Guiramand et al (US 2020/0281829 A1) since each of these references teaches a composition that is similar to Douezan’s composition as discussed above (i.e., those references teach compositions comprising (i) instant lipophilic polymer having monomeric units of formulas (A) and (B) and (ii) Carbopol Aqua SF-1 from Lubrizol (instant anionic acrylic copolymer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 13, 2021